Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Endeavour Silver Management Appointment; 2007 Year-End Financial Results Conference Call, and Webcast Scheduled For Friday, April 4, 2008 VANCOUVER, April 1 /CNW/ - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: AMEX) is pleased to announce the appointment of Hugh Clarke from Manager, Investor Relations to Vice President, Corporate Communications, effective April 1, 2008. Mr. Clarke is a corporate communications professional with over 30 years experience in business and finance, including a broad range of positions in banking, stock markets and public companies. After a 10 year career with
